. Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18

CARLOS EUGENE MANN

1325 Santa Diana Road, Unit 7
Chula Vista California 91913
{619) 547-8177

In Pro Peér

PagelD.1 Page 1 of 38

 

FILED

Nov 05 2018

CLERK, U.S, DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

CARLOS EUGENE MANN;
Plaintiff-Disabled

Veteran-Retiree,

)
)
)
)
)
}
)
)
)
)
)
)
)
)
)
)
)
)
)

Vs.
CITY OF CHULA VISTA; CHULA
VISTA POLICE DEPARTMENT,
OFFICER DOMINGUEZ, FEDERICO,
OFFICER MARTINEZ, Y.; and DOES
1 through 10, inclusive,
Defendants.

 

TO THE CLERK OF THE COURT:

To THE HONORABLE MAGISTRATE JUDGE:

mW NO

a

 

BY s! MollssaE DEPUTY
Case No.: "48CV2525 WQHMDD
COMPLAINT
iL. VIOLATION OF CIVIL RIGHTS

[42 Usc § 1983; Cal.
Unruh Civil Rights Act
(Cal. Civ. Code § 51)]

. FALSE IMPRISONMENT;

. ASSAULT AND BATTERY ;

. NEGLIGENCE/NEGILGENT
TRAINING/ SUPERVISION

. INTENTIONAL INFLICTION oF
EMOTIONAL DISTRESS;

- NEGLIGENT INFLICTION oF
EMOTIONAL DISTRESS;

. RACE DISCRIMINATION; and

. DEFAMATION/LIBEL/ SLANDER

DEMAND FOR JURY TRIAL

 

TO THE DEFENDANTS AND THEIR ATTORNEY OF RECORD:

PLEASE TAKE NOTICE that now comes, CARLOS EUGENE MANN, Plaintiff

 

with this Complaint alleging as follows:

Complaint 1

 
, Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.2 Page 2 of 38

JURISDICTION AND VENUE

 

1. This action is being brought under 42 U.S8.c. § 1983.
Plaintiff also asserts various state civil rights claims
and tort violations. Jurisdiction over this action is
conferred by 28 U.S.C. § 1331 (federal question) and
§ 1343(3) (civil rights). Plaintiff's state law claims for
relief are within the supplemental jurisdiction of the
Court pursuant to 28 U.S.C. § 1367{c}.

2. Venue is proper in the United States District Court for the
Southern District of California pursuant to 28 U.S.C. §
1391(b), because the acts or omissions which give rise to
Mr. MANN’s claims occurred in the County of San Diego,
California, located in the Southern District of California.
Plaintiff is aiso, and at all relevant times was, residing
in San Diego County, located in the Southern District of
California. Plaintiff is, and at all times herein mentioned
was, @ resident of the State of Califcrnia.

PRELIMINARY ALLEGATIONS

 

3. Defendant THE CITY OF CHULA VISTA, provides law enforcement
services in the CITY OF CHULA VISTA to the citizens of the
CITY OF CHULA VISTA through the CHULA VISTA POLICE
DEPARTMENT (CVPD}.

4. Defendant, CHULA VISTA POLICE DEPARTMENT, iS a public
entity in the State of California. At ail times herein
mentioned, the CVPD employed, supervised, controlled,
trained, controlied and directed its Police Officers
Defendants OFFICER DOMINGUEZ and MARTINEZ.

5. Defendant OFFICER DOMINGUEZ, FEDERICO (“OFFICER DOMINGUEZ,
FEDERICO”) is an empioyee of the “CVPD” with Badge No.
CV1086.

6. Defendant OFFICER MARTINEZ, Y. (“OFFICER MARTINEZ, Y.”) is
also an employee of the CVPD with Badge No. TBD. At all
times herein mentioned, both individuals were officers of
the CVPD.

7. Defendants DOES 1-10 are employees and/or servants of the
CVPD, CITY OF CHULA VISTA and the State of California.

Complaint 2

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.3 Page 3 of 38

8. The true names and capacities, whether corporate,
associate, individual or otherwise, cf Defendant DOES 1
through 10, inclusive, are unknown to plaintiff at this
time. Plaintiff will seek leave to amend this Complaint to
allege their true names and capacities when the same has
been ascertained. Plaintiff therefore sues said Defendants
by such fictitious names. Plaintiff is informed and
believes and thereon alleges that each of the Defendants
designated herein as a DOE is responsible in some manner
for the events and happenings herein alleged = and
proximately caused and contributed to the injuries and
damages to plaintiff as hereinafter alleged. Any
subsequent reference to any named Defendant includes
reference to said DOHS 1 through 10, inclusive.

9. At all times herein mentioned, Defendants, and each of
them, were the agents, servants and employees of each
other, and of the remaining Defendants, and in doing the
things hereinafter alleged, were acting within the course
and scope of their authority as agents, joint ventures’,
servants and/or employees.

1c, Plaintiff is informed and believes and thereon alleges
that Defendants OFFICER DOMINGUEZ and MARTINEZ and DOES i1-
10, are employees of the CITY OF CHULA VISTA and/or the
CHULA VISTA POLICE DEPARTMENT. Plaintiff is informed and
believes and thereon alleges that in committing the acts
and omissions alleged herein, Defendants OFFICER DOMINGUEZ
and MARTINEZ and DOES 1-10, were acting within the course
and scope of their employment for the CITY OF CHULA VISTA
and the CHULA VISTA POLICE DEPARTMENT.

11. Plaintiff alleges that Defendants, and each of them,
had a duty to use due care in their dealings with, and
related to, Plaintiff. Plaintiff further alleges that in
committing the acts and omissions alleged herein above,
Defendants, and each of them, their agents, servants and
employees, negligently and carelessly breached their duty
of reasonable care legally owed to Plaintiff. Finally,
Plaintiff alleges that the breach of the duty of care by
Defendants, and each of them, their agents servants and
employees, was the proximate or legal cause of the injuries
and damages sustained by Plaintiff and alleged herein.

Complaint 3

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.4 Page 4 of 38

.

12. Plaintiff asserts that the conduct of Defendants
OFFICER DOMINGUEZ and MARTINE4 and DOES 1-10 in wrongfully
and negligently performed their duties as police officers
when the unreasonably and unnecessarily detained Plaintiff,
using excessive force, and was done with complete disregard
of Plaintiff's constitutional rights.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

13. On or about July 17, 2018, in compliance with
California Government Tort Claims Act, Cal. Gov. Code §910,
et. seq., Plaintiff presented a claim for damages to the
CITY OF CHULA VISTA for the injuries, disabilities, losses
and damages suffered and incurred. Pursuant to the CITY OF
CHULA VISTA Claims response. The CITY denied Plaintiff's
Claim. Plaintiff’s Claim is deemed denied by operation of
law and -he has exhausted his administrative remedies for
suing public entities and employees in the State of
California. (EXHIBIT ONE}.

14. As a proximate result of the negligent and intentional
acts and omissions of Defendants, and each of them,
Piaintiff sustained injury to his reputation, his body and
heaith and was illegally denied his Constitutional rights
by Defendants acting under color of law. Plaintiff
sustained damages in an amount to be proven at the time of
trial. As a further proximate result of the tortious
conduct of Defendants, and each of them, Plaintiff was
required to, and did, employ physicians to examine, treat,
and care for him, and did incur, and continues to incur,
medical and incidental expenses in an amount according to
proof at the time of trial.

FIRST CAUSE OF ACTION
Violation of Civil Rights Under Color of State Law
[42 usc $1983; CAL. UNRUH CIVIL RIGHTS ACT (Cal. Civ. Code §
51)]
(Against All Defendants and DOES 1-10)

 

15, This cause of action for deprivation of constitutional
rights under color of law is brought pursuant to the
federal statute entitled Title 42 USC §1983 and the
California Unruh Civil Rights Act (Cal. Civ. Code § 51) for

Complaint 4

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.5 Page 5 of 38

remedies for the above-listed Defendants’ deprivation of
Plaintiff’s civil rights under color of law. By this
action, Plaintiff seeks all legai and equitable relief, to
which he may be entitled, including, but not limited to,
compensatory damages, attorneys’ fees and costs, punitive
damages and pre-judgment interest.

16. On or about June 26, 2018 at 12 a.m. Plaintift
attempted to call the “CVPD”, to his residence located at
1325 Santa Diana Road, Unit 7, Chula Vista California
91913, in order to rescue him from his assailant and for
the purpose of escorting the now former significant other
Ms. Maribel Contreras from his home because Ms. Contreras
had become extremely violent and physicaily attacked Mr.
Mann, disrupting his use and enjoyment of his home.

17, Ms. Contreras became physically violent after she
without consent reviewed Mr. Mann’s social media emails
through his cell phone. Ms. Contreras without consent took
a hold of Mr. Mann’s cell phone by “snatching” with ferce
literally from his hands. Thus, quickly running into the
adjacent bathroom and throwing the cell phone into the
toilet. This action required Mr. Mann to retrieval the cell
phone from out the toilet.

18. Things got werse for Mr. Mann, this is when Mr.
Contreras began to physically assaulted Mr. Mann thus,
pushing him against the bathroom wall causing him more
unwelcome severe pain throughout his’ back, neck and
shoulders. Mr. Mann could not escape the assault because
Ms. Contreras was blocking his exiting thereof.

19. Despite, being in pain and suffering Mr. Mann
attempted to calm Ms. Contreras down but this act was to no
avail. This is when Ms. Contreras continued with her

assault by slapping Mr. Mann in the face. The event caused
Mr. Mann a moment of blindness.

20. After his blindness went away, Mr. Mann was able to
escape his assailant and call CVDP. Despite, the escape Ms.
Contreras again attempted to prevent Mr. Mann from calling
for help, this is when she grabbed Mr. Mann’s other phone
(e.g. The house phone), again from out of his hands. It was
at this juncture when Mr. Mann choice to defend himself
from out of fear and death, forcing himself to use non-

Complaint 3

 
, Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.6 Page 6 of 38

deadly force (e.g. an Arm Bar) against his assailant Ms.
Contreras,

21. Ms. Contreras viclent behavior also consisted of, and
was not limited to destroying Mr. Mann’s property (e.g. his
shirt) by completely tearing it off him on the subject day
of the incident.

22. Mr. Mann with the faith of god was able to dial 911.
Thus, the 911 operator was required to make a return phone
call because Ms. Contreras strengthen allowed her to hand
up the phone during the attack. Despite this fact, Mr. Mann
was allowed to report that he required emergency
assistance. Once CVDP arrived at the scene, they began to
take separate statements.

23. None the less, it was Mr. Mann’s noble and peaceful
character that was placed in handcuffs, arrested and
transported to the detention facility without OFFICER
DOMINGUEZ documenting his damaged property.

24, On June 26, 2018, the subject day of the incident, it
was Defendants OFFICER DOMINGUEZ and MARTINEZ employees of
“CVPD” acting under color of law, who deprived Plaintiff of
his civil rights by intentionally, and/or with a deliberate
indifference to Plaintiff's civil rights, made unprivileged
and non-consensual physical contact with Plaintiff and/or
otherwise failed to take any other reasonable measures to
prevent /protect the Plaintiff from harm, and the
unnecessary, lengthy, and unlawful detention that ensued.

25. OFFICER DOMINGUEZ and MARTINEZ employees of CVPD were
acting under color of law, and uniawfully held Plaintiff in
custody without probably cause and consent. Plaintiff was
only attempting to enjoy the use of his home and retire to
bea from a early busy day of showing his friends around the

town.

26, It was and/or should have been foreseeable that either
Defendant OFFICER DOMINGUEZ or MARTINEZ would act
unreasonably because they objectively failed to balance the
risk over the utility that resulted in easily being able to
obtained sufficient information they were seeking regarding
Plaintiff without any use of force, from Ms. Contreras,

Complaint 6

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.7 Page 7 of 38

Instead, Defendants OFFICER DOMINGUEZ and MARTINEZ
unlawfully applied an unreasonable and unnecessary amount
of force upon Plaintiff and detained Plaintiff for an
unreasonable amount of time. The detention of Plaintiff
was malicicus and sadistic and caused, and continues to
cause, injury to Plaintiff including, but not limited to,

physical injury, emotional distress and injury to
Plaintiff’s reputation. (See, Graham v. Connor, (1989) 4930
U.S. 386). OFFICER DOMINGUEZ and MARTINEZ conducts were

extreme and outrageous, causing aggravation of his PTSD,
hypertension resulting in MR. MANN having to make unwelcome
distress, doctors appointment and additional medication.

27. Defendants OFFICER DOMINGUEZ and MARTINEZ did arrest
Plaintiff (i.e., the Officers determined that Plaintiff did
allegedly committed a crime). However, Plaintiff did not
pose an immediate threat to the safety of the Officers or
Ms. Contreras or others. Plaintiff fully cooperated with
the Officers and was not attempting to evade arrest by
flight. (See, Bryan v. McPherson, 630 F.3d 805 (ot? Cir.
2010). Again, OFFICER DOMINGUEZ and MARTINEZ objectively
failed to balance the risk over the utility that resulted
in easily being able to obtained sufficient information
from MR. MANN. OFFICER DOMINGUEZ and MARTINEZ conduct was
extreme and outrageous, causing aggravation to Mr. Mann’s
medical disability (e.g. Post Traumatic Stress Disorder
(PTSD) and hypertension resulting in Mr. MANN having to
take medication, bed rest and the continuance thereof
making unwanted medical appointments and treatment thereto,

 

28. Defendants OFFICER DOMINGUEZ and OFFICER MARTINEZ
known, or should have known, that their actions were in
violation of well-established Federal and State law.

29, As a proximate result of the intentional and/or
Geliberately indifferent conduct of Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10, and each of them,
committed under color of Ilaw, Plaintiff was falsely
imprisoned and treated with deliberate indifference of
Plaintiff's constitutional rights, and suffered, and
continues to suffer, the injuries and damages as herein
alleged. Said conduct by Defendants constituted a violation
of Plaintiff’s rights under the Constitution of the United
States of America, including, but not limited to, those
rights guaranteed by the 4°, 5, and 14% Amendments
thereto.

Complaint 7

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.8 Page 8 of 38

a

30. Defendants “CVPD” and DOES 1-10 are liable for the
cenduct of Defendants OFFICER DOMINGUEZ and MARTINEZ and
DOES 1-10 under Title 42 USC § 1983 because these
Defendants condoned and ratified the conduct of Defendants
OFFICER DOMINGUEZ and MARTINEZ and DOES 1-19, and had in
place a policy or custom which permitted such acts to
occur. See, Larez v. Los Angeles, 946 F.2d 630, 645-647.
This policy or custom played a part in the violation of
Plaintiftf’s federal Constitutional rights by Defendants
OFFICER DOMINGUEZ and MARTINEA and DOES 1-10. Id. at
646-647. “CVPD” and DOES 1-10 caused the violation of
civil rights sustained by Plaintiff because they set in
motion a series of acts by others which they knew, or
reasonably should have known, would cause others to inflict
the constitutional injury. Plaintiff brings this cause of
action against “CVPD”, OFFICER DOMINGUEZ and MARTINEZ and
DOES 1-10 both individually and in their official
capacities.

 

SECOND CAUSE OF ACTION
False Imprisonment
(Against All Defendants DOES 1 through 10)

 

31. Plaintiff alleges that in wrongfully detaining
Plaintiff for an excessive pericd of time, DOES 1-50
unlawfully violated his personal liberty and acted with the
intent to confine him or to a similar intrusion upon his
person. At no time did Plaintiff consent to these unlawful
acts and intrusions by DOES i-10. Said unprivileged acts
by DORS 1-10, performed without Plaintiff's consent,
proximately caused Plaintiff to suffer, and continues to
suffer, humiliation, physical harm, anguish, and thereby
caused Plaintiff to incur, and continue to incur, the
injuries and damages alleged herein. Plaintiff was not read
his Miranda Rights until after is intake paperwork was
complete.

32. But for, the unreasonable application of the aggressor
rule and the intentional acts of OFFICER DOMINGUEZ (e.g.
the alleges victims “hesitant and unsure” “ about pursing
charges against Plaintiff and MARTINEZ’s placement of
“double locking” and the “checking for tightness” of
handcuffs on Plaintiff wrist which ultimately caused
bruises on both, no such of an act of misconduct of extreme

Complaint 8

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.9 Page 9 of 38

7

and outrageousness would have ever occurred. Plaintiff
requested that the handcuff’s be loosened the request was
ignored. OFFICER DOMINGUEZ and MARTINEZ's action
constitutes an unlawful imprisonment.

THIRD CAUSE OF ACTION
Assault
(Against All Defendants and DOES 1 through 10)

 

33. A civil assault is an unprivileged placing a person in
imminent fear and apprehension. In addition to alleging
that Defendants OFFICER DOMINGUEZ and MARTINEZ and DOES 1-
10 were negligent in committing the acts and omissions
which lead to Plaintiff’s wrongful detention, Plaintiff
herein alleges that Defendants OFFICER DOMINGUEZ and
MARTINEZ and DOES 1-10 intentionally made unprivileged, and
non-consensual, physical contact with Plaintiff. Said
unprivileged, non-consensual physical contact proximately
caused Plaintiff tec suffer, and continues to suffer,
physical harm, thereby causing Plaintiff to incur, and
continue to incur, the injuries and damages as alleged

herein.
34. Plaintiff asserts that when OFFICER DOMINGUEZ made a
decision “based on the “alleged victims” “visibie injuries

and “the statement” made by the Plaintiff and his accepted
version of the “dominant aggressor” rule and verbally
instructed Plaintiff to turn around and place his hands
behind his back constituted an assault because Plaintiff
was unlawfully being placed in imminent fear and
apprehension of being harmed, harassed and even
incarcerated by OFFICER DOMINGUEZ and MARTINEZ. Plaintiff
asserts that from being unlawfully accosted by OFFICER
DOMINGUEZ and MARTINEZ his blood pressure elevated to a
dangerous state nearly causing him to faint. Clearly, it
was unreasonable for OFFICER DOMINGUEZ and MARTINE4 to
instruct him to turn around and place his hands behind his
back because Plaintiff was the “reporting party, stating
that his girlfriend Maribel Contreras had hit him during an
argument”, {See CVPD police report 1809092.1 (Exhibit Two)

35, Plaintiff asserts that it was unreasonable for OFFICER

DOMINGUEZ and MARTINEZ to even toucn the Plaintiff and
place Plaintiff in imminent fear and apprehension of being

Complaint 9

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.10 Page 10 of 38

harmed, harassed and even incarcerated by OFFICER DOMINGUEZ
and MARTINEZ. Based on the outcome, OFFICER DOMINGUEZ and
MARTINEZ conducts were extreme and outrageous, causing
aggravation of his PTSD, hypertension resulting in
Plaintiff having to make unwelcome distress, doctors
appointment and additional medication..

36, Ac no time did Plaintiff consent to the unprivileged
and unwanted physical touching by Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10 that caused injury to
Plaintiff's health as alleged herein. Plaintiff complied
with all lawful orders given by Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10, er any other
employee, agent or servant of the CVPD or THE CITY OF CHULA
VISTA, Defendants OFFICER DOMINGUEZ and MARTINEZ and DOES
1-10 did not have the legal right to make unprivileged and
unwarranted physical contact with Plaintiff in manner that
caused Plaintiff to be injured.

37. Defendants OFFICER DOMINGUEZ and MARTINEZ and DOES 1-
10 are sued herein pursuant to Cal. Government Code §§
820(a) and 844.6(d).

38. As a direct and proximate result of the conduct of
Said Defendants, and each of them, Plaintiff sustained and
continues to sustain the injuries and damages as herein

 

alleged.
FOURTH CAUSE OF ACTION
Battery
(Against All Defendants and DOES 1-10)
39. A civil battery is an unprivileged touching. In

addition to alleging that Defendants OFFICER DOMINGUEZ and
MARTINEZ and DOES 1-10 were negligent in committing the
acts and omissions which lead to Plaintiff’s wrongful
detention, Plaintiff herein alleges that Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10 intentionally made
unprivileged, and non-consensual, physical contact with
Plaintiff. Said unprivileged, mon-consensual physical
contact proximately caused Plaintiff to suffer, and
continues to suffer, physical harm, thereby causing
Plaintiff to incur, and continue to incur, the injuries and
damages as alleged herein.

Complaint 10

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.11 Page 11 of 38

4d. Plaintiff asserts that when OFFICER DOMINGUEZ and
MARTINEZ instructed Plaintiff to turn around and place his
hands behind his back and OFFICER DOMINGUEZ and MARTINEZ
touching the Plaintiff constitutes a Battery.

41. Plaintiff asserts that from being unlawfully accosted
by OFFICER DOMINGUEZ and MARTINEZ resulting in Plaintiff's
high blood pressure increasing constitutes a Battery.

42, Plaintiff asserts that from being unlawfully frisked
by OFFICER DOMINGUEZ constituted a Battery.

43, Plaintiff asserts that it was unreasonable for OFFICER
DOMINGUEZ and MARTINEZ to touch or frisk the Piaintiff.
Based on the outcome, OFFICER DOMINGUEZ and MARTINEZ
conducts were extreme and outrageous, causing aggravation
of his PTSD, hypertension resulting in MR. MANN having to
make unwelcome distress, doctors appointment and additional
medication.

44, At no time did Plaintiff consent to the unprivileged
and unwanted physical touching by Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10 that caused injury to
Plaintiff’s heaith as alleged herein. Plaintiff complied
with ail lawful orders given by. Defendants OFFICER
DOMINGUEZ and MARTINEZ and bors 1-10, or any other
employee, agent or servant of the CVPD or THE CITY OF CHULA
VISTA. Defendants OFFICER DOMINGUE and MARTINEZ and DOES
1-10 did not have the legal right to make unprivileged and
unwarranted physical contact with Plaintiff in manner that
caused Plaintiff to be injured.

45. Defendants OFFICER DOMINGUEZ and MARTINEZ and DOES 1-
10 are sued herein pursuant to Cal. Government Code §§
820(a) and 844.6(d).

46, As a direct and proximate result of the conduct of
said Defendants, and each of them, Plaintiff sustained and
continues to sustain the injuries and damages as herein
alleged.

FIFTH CAUSE OF ACTION

 

Complaint 11

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.12 Page 12 of 38

Negligence
(Against All Defendants and DOES 1-10)

47, At all times herein mentioned, Defendants, and each of
them, were CVPD and CITY OF CHULA VISTA employees
responsible for the safety and security of the citizens in
CITY OF CHULA VISTA in general and the Plaintiff in
particular. At all times herein mentioned, Defendants, and
each of them, were acting within the course and scope of
that employment. In so doing, Defendants, and each of
them, had a duty of reasonable care to all citizens in CITY
OF CHULA VISTA in general, and to Plaintiff in particular.
Defendants owed a duty to Plaintiff, inter alia, to behave
as a reasonably prudent person would in the same
circumstances in their dealings with Plaintiff.

48, Defendants further had a duty to fellow all applicable
laws, statutes, rules, ordinances or regulations
promulgated by the State of California, CITY OF CHULA VISTA
‘or the CVPD pertaining to the procedures regarding
detention and treatment of citizens in THE CITY OF CHULA
VISTA. Defendants also had a duty te avoid subjecting
citizens and Plaintiff to unreasonable risks of harm in the
performance of their duties.

AQ, Government Code § 844.6{d) holds that a public
employee (as distinct from a public entity) may be held
liable for any injury to a prisoner “... proximately caused

by his [or her] negligent or wrongful act or omission.”

50. Gevernment Code § 820{a}) states, in pertinent part,
“... a public employee is liable for injury caused by his
[cr her] act cr omission to the same extent as a private
person.” Plaintiff alleges that the conduct of DOES i-10
alleged herein was negligent and that such negligence was
the proximate cause of the injuries and damages suffered by
Plaintiff.

51. Plaintiff asserts that when he informed OFFICER
DOMINGUEZ and MARTINEZ that he had place the alleged victim
in an “Arm Bar” it was at this point when OFFICER DOMINGUEZ
and MARTINEZ conduct fell below the Standard of Reasonable
Care. OFFICER BOMINGUEZ and MARTINEZ conduct is the Actual
ana Proximate Cause of Plaintiff’s damages. OFFICER

Complaint 12

 
Case 3:18-cv-02525-WQH-MDD Document 1 Filed 11/05/18 PagelD.13 Page 13 of 38

DOMINGUEZ and MARTINEZ conducts were extreme and
outrageous, causing aggravation of his PTSD, hypertension
resulting in Plaintiff having to entertain unwelcome
distress, make unscheduled doctors appointment and take
additional medication.

52. Plaintiff asserts that when he inguired as to “why was
he being arrested:, it became substantially certain that
OFFICER DOMINGUEZ and MARTINEZ would over step being
effective and efficient. OFFICER DOMINGUEZ REPORT SYNOPSIS
and NARRATIVE could not survive a liminie motion. Thus,
showing how their conduct fail below the STANDARD OF
REASONABLE CARE. OFFICER DOMINGUEZ and MARTINEZ breached
the STANDARD OF CARE to act as REASONABLE and PRUDENT
POLICE OFFICER's. OFFICER DOMINGUEZ and MARTINEZ’s conduct
is the ACTUAL and PROXIMATE CAUSE of Plaintiff's harm: It
was/is foreseeable that Plaintiff would be harm from being
placed in handcuffs, in the back of a patrol car for an
unlawfully detention for nearly an hour. Again, OFFICER
DOMINGUEZ and MARTINEZ objectively failed to balance the
risk over the utility that resulted in easily being able to
obtained sufficient information from MR. MANN. OFFICER
DOMINGUEZ and MARTINEZ conducts were extreme and
cutrageous, causing aggravation of his PTSD, hypertension
resulting in MR. MANN having to make unwelcome distress,
doctors appointment and additional medication. Plaintiff
was not read his Miranda Rights until after is intake
paperwork was complete.

53. Plaintiff asserts that when OFFICER DOMINGUEZ accosted
him. OFFICER DOMINGUE4 was negligent.

BA. Plaintiff asserts that when OFFICER DOMINGUEZ decided
to placed handcuffs on the Plaintiff. OFFICER DOMINGUEZ was
negligent.

55. As set forth herein, at the above-mentioned time and
place, Defendants OFFICER DOMINGUEZ and MARTINEZ and DOES
1-10, and each of them, negligently and carelessly and/or
otherwise failed to take any other reasonable measures to
prevent /protect the Plaintiff from harm, and the
unnecessary, lengthy and unlawful cetention that ensued,
As a proximate result, the Plaintiff suffered, and
continues to suffer, harm to his physical and mental

Complaint 13

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.14 Page 14 of 38

health, reputation, in addition to the violation of
Plaintiff’s constitutional rights.

56. In committing these acts and omissions, Defendants,
and each of them, negligently and carelessly breached their
duty of reasonable care to Plaintiff. As a proximate

result of the negligent acts and omissions of Defendants,
and each of them, Plaintiff sustained and continues to
sustain injuries, to include general and special damages,
in a sum according to proof at the time of trial.

 

SIXTH CAUSE OF ACTION
Negligent Training, Retaining, Disciplining, Supervising,
Managing, Directing and Controlling (Against All
Defendant and DOES 1-10)

 

57. Plaintiff sues CVPD and DOES 1-10 pursuant’ to
Government Code §§ 820{a) and 844.6(d). Plaintiff alleges
that the conduct of said Defendants, and each of them,
alleged herein was negligent and that such negligence was
the proximate cause of the injuries and damages suffered by
Plaintiff.

58. At all times mentioned herein, Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10 were employees of the
CITY OF CHULA VISTA and/or the CVPD who were responsible
for the screening, hiring, retaining, training,
disciplining, supervising, Managing directing and
controlling the conduct of DOES 1-10 and = setting
departmental policies for the police officers and employees
of the CITY GF CHULA VISTA and CVPD.

59, In carrying out these tasks, CVPD and DOES 1-10, and
each of them, had a duty of reasonable care to Plaintiff, a
resident of the County of San Diego, to avoid subjecting
Plaintiff to unreasonable risks of harm in the performance
of their employment related duties.

60. CVPD and DOES 1-10 knew, or in the exercise of
reasonable care should have known, about the risk DOES 1-10
posed to Plaintiff and others similarly situated. Despite
this actual and/or constructive knowledge, CVPD and DOES
51-100, and each of them, negligently and carelessly
screened, hired, trained, retained, disciplined,

Complaint 14

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.15 Page 15 of 38

supervised, managed, directed and controlled the conduct
and activities of Defendants OFFICER DOMINGUEZ and MARTINEZ
and DOES 1-10, and each of them, while in the course and
scope of their employment with the CITY OF CHULA VISTA and
the CVPD. Said negligence was a breach of the duty of
reasonable care CVPD, OFFICER DOMINGUEZ and MARTINEZ and
DOES 1-10 owed to Plaintiff and others similarly situated.

61. As a direct and proximate result of the negligence of
CVPD and DOES 1-10, and each of them, DOES 1-10 committed
the negligent and intentional acts and omissions alleged
herein, proximately causing Plaintiff to sustain and
continue to sustain the injuries and damages as herein
alleged.

 

62. Plaintiff assert that the evidence support his
position of being unlawfully detained. See CVPD police
report 1809092,1 (Exhibit Two)

SEVENTH CAUSE OF ACTION
Intentional Infliction Of Emotional Distress
(Against All Defendants)

 

63. OFFICER DOMINGUEZ and MARTINEZ purposefully,
willfully and Intentionally Inflicted Emotional Distress
upon Plaintiff.

64, Plaintiff assert that OFFICER DOMINGUEZ and MARTINEZ
purposefully, willfully and intentionally detained him in a
manner that cause Plaintiff's Emotional Distress because he
used a reasonable amount of self-defense. (See CVPD police
letter dated October 24, 2018 In Re: 18-0618) (Exhibit Five)
Exonerating Plaintiff.

65. Plaintiff assert that, OFFICER DOMINGUEZ and MARTINEZ
objectively failed to balance the risk over the utility
that resulted in easily being able to obtained sufficient
information concerning Plaintiff for the alleged victim.
According, OFFICER DOMINGUEZ was inform that “there had
been no prior documentation of domestic violence between
her and the Plaintiff”. (See CVPD police report 1809092.1
(Exhibit Two} OFFICER DOMINGUEZ and MARTINEZ judgment on
the subject day of the incident was too extreme and
outrageous, causing aggravation of Plaintiff’s PTSD,
hypertension resulting in Plaintiff having to make

Complaint 15

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.16 Page 16 of 38

unwelcome distress, doctors appointment and additional
medication.

66. Plaintiff asserts that OFFICER DOMINGUEZ AND MARTINEZ
intended to inflict Emotional Distress upon him because
OFFICER DOMINGUEZ approached Plaintiff in an intimidating
manner (e.g. OFFICER MARTINE4 appeared unapproachable, his
hand was placed on his cartridge belt, just above his
pistol holster and in his other hand, he possessed an
object) commanded Plaintiff to turn around and place his
hands behind his back, when he in fact, had other
reasonable means to gather information from the Plaintiff.
OFFICER MARTINEZ failed to make reason of why would and
person accused of being infidelity an argument would. be the
reporting party. OFFICER DOMINGUEZ mischaracterizes the
true party that should have been “upset about the physical
attack”. See CVPD police report 1809092.1 (Exhibit Two)

67. Plaintiff asserts that OFFICER MARTINEZ intended to
Inflict Emotional Distress upon the Plaintiff because
Piaintiff never been accosted by CVPD, in this
neighborhood. Based on these facts, OFFICER DOMINGUEZ and
MARTINEZ conduct were extreme and outrageous, causing
aggravation of his PTSD, hypertension resulting in MR. MANN
having to make unwelcome distress, doctors appointment and
additional medication.

68. Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon the Plaintiff
because when Plaintiff informed OFFICER DOMINGUEZ and
MARTINEZ he had evidence. OFFICER DCMINGUEZ and MARTINEZ
Saw otherwise.

oo. Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon the Plaintiff
when they detained Plaintiff when asked why is he being
arrested and that the alileged victim “threw his phone in
the toilet in revenge against a supposed affair”. See CVPD
police report 1809092.1 (Exhibit Two) Plaintiff, informing
OFFICER DOMINGUEZ and MARTINEZ that he was disabled veteran
and held himself cut as being a Nobel retired person and he
was the actual homeowner.

70, Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ

Complaint 16

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.17 Page 17 of 38

intended to Inflict Emotionai Distress upon the Plaintiff
because OFFICER DOMINGUEZ and MARTINEZ did not accept the
truth of Plaintiff's fact. Plaintiff asserts that OFFICER
MARTINEZ intended to Inflict Emotional Distress upon the
Plaintiff because OFFICER MARTINEZ place Plaintiff in the
back of his patrol car when Plaintiff informed the officers
that he was the reporting party.

V1, Plaintifi asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon him when
OFFICER DOMINGUEZ placed him into the back of a patrol car
with handcuffs that where tight. Plaintiff was in pain and
bruises began to appear on both of his wrist. Based on
these facts, OFFICER DOMINGUEZ and MARTINEZ conducts were
extreme and outrageous, causing aggravation of his PTSD,
hypertension resulting in Plaintiff having undergo
unwelcome distress make doctors appointments and take
additionai medication,

Ta. Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon the Plaintiff
because OFFICER DOMINGUEZ failed to demonstrate and
instructed Plaintiff how to turn his hands “back to back”
to relieve his pain, while in handcuffs, on top of OFFICER
MARTINEZ could have easily loosen the handcuffs. OFFICER
MARTINEZ and DOMINGUEZ objectively failed to balance the
risk over the utility that resulted in easily being able to
avoid Plaintiff's damages. OFFICER MARTINEZ and MARTINEZ
conducts were extreme and outrageous, causing aggravation
of his PTSD, hypertension resulting in MR. MANN having to
make unwelcome distress, doctors appointment and additional
medication.

73. Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon the Plaintiff
because at no time, what so every did Plaintiff consent to
the delay.

74, Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon the Plaintiff
because it was/is foreseeable that Defendants OFFICER
DOMINGUEZ and MARTINEZ could have easily cbtained the
information they required from Piaintiff without any use of
force. Instead, Defendants OFFICER DOMINGUEZ and MARTINEZ
applied an unreasonable and unnecessary amount of force

Complaint 17?

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.18 Page 18 of 38

upon Plaintiff and detained Plaintiff for an unreasonable
amount of time. The detention of Plaintiff was malicious
and sadistic and caused, and continues to cause, injury to
Piaintiff including, but not limited to, physical injury,
emotional distress and injury to Plaintiff’s reputation.
(See, Graham v. Conner, (1989) 490 U.S. 386). OFFICER
DOMINGUEZ and MARTINEZ conducts were extreme and
outrageous, causing aggravation of his PTSD, hypertension
resulting in Plaintiff’s harms.

 

75. Plaintiff asserts that OFFICER DOMINGUEZ and MARTINEZ
intended to Inflict Emotional Distress upon the Plaintiff
because Defendants OFFICER DOMINGUEZ and MARTINEZ did
arrest Plaintiff (i.6., the Officers determined that
Plaintiff did commit a crime). Plaintiff did not pose an
immediate threat to the safety of the Officers or others.
Plaintiff fully cooperated with the Officers and was not
attempting to evade arrest by flight. (See, Bryan v.
McPherson, 630 F.3d 805 gt? Cir. 2010). CFFICER DOMINGUEZ
and MARTINEZ conducts were extreme and outrageous, causing
aggravation of his PTSD, hypertension resulting in
Plaintiff having to make unwelcome distress, doctors
appointment and additional medication.

76. Defendants OFFICER DOMINGUEZ and MARTINEZ known, or
should have known, that their actions were in violation of
well-established Federal and State law.

77. As a proximate result of the intentional and/or
deliberately indifferent conduct of Defendants OFFICER
DOMINGUEZ and MARTINEZ and DOES 1-10, and each of them,
committed under color of law, Piaintiff was falsely
imprisoned and treated with deliberate indifference of
Plaintiff's constitutional rights, and suffered, and
continues to suffer, the injuries and damages as herein
alleged. Said conduct by Defendants constituted a violation
of Plaintiff’s rights under the Constitution of the United
States of America, including, but not limited to, those
rights guaranteed by the Fifth, Eighth and Fourteenth
Amendments thereto.

78. Defendants CHULA VISTA POLICE DEPARTMENT and DOES 1-10
are liable for the conduct of Defendants OFFICER DOMINGUEZ
and MARTINEZ and DOES 1-10 under Title 42 Use § 1983
because these Defendants condoned and ratified the conduct
of Defendants OFFICER DOMINGUE’ and MARTINEZ and DOES 1-10,

Complaint 18

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.19 Page 19 of 38

and had in place a policy or custom which permitted such
acts to occur. See, Larez v. Los Angeles, 946 F.2d 630,
645-647, This policy or custom played a part in the
violation of Plaintiff’s federal Constitutional rights by
Defendants OFFICHR DOMINGUEZ and MARTINEZ and DOES 1-10.
Id. at 646-647. CVPD and DOES 1-10 caused the violation of
civil rights sustained by Plaintiff because they set in
motion a series of acts by others which they knew, or
reasonably should have known, would cause others to inflict
the constitutional injury. Plaintiff brings this cause of
action against CVPD, OFFICER DOMINGUEZ and MARTINEZ and
DOES 1-10 both individualiy and in their official
capacities.

 

EIGTH CAUSE OF ACTION
Negligent Infliction Of Emotional Distress
(Against All Defendants)

 

79, Plaintiff incorporates all the allegations contained
in paragraphs 1 through 78 of this complaint as though set
forth herein.

80. At all times herein mentioned, Defendants owed a duty
to Plaintiffs to prevent the occurrence of undue harm and
emotional distress.

Sl. Defendants knew, or should have known, that their
failure to exercise due care in performance of the
obligations under Federal and state law, would cause
Plaintiff to suffer severe emotional distress.

B2. Defendants’ failure to comply with Federal and state
law, was a breach of their duty to exercise due care in
their performance of their duties as police officers.

83. AS a proximate result of the Defendants’ conduct,
Plaintiff was injured by Defendants in a sum within the
Jurisdiction of this court and subject to proof at the time
of trial.

B4. As a further and proximate result of the Defendants’
failure to exercise due care and the consequences
proximately caused by them, as herein above alleged,
Plaintiff has suffered, and continues to suffer, emotional
distress and mental suffering, all to his damage in a sum

Complaint 19

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.20 Page 20 of 38

to be proven at trial.

NINTH CAUSE OF ACTION
Race Discrimination
(Against All Defendants)

 

85. ' Plaintiff is informed and believes, and thereon
alleges, that Defendant violated Plaintiff’s civil rights
by failing to release Plaintiff in a reasonable manner but
for Plaintiff’s race {African American Male Homeowner in
Otay Ranch, California) in violation of Cal. Unruh Civil
Rights Act (Cal. Civ. Code § 51).

86. Plaintiff is a member of the class of persons (African
Americans) protected from racial discrimination under Cal.
Unruh Civil Rights Act (Cal. Civ. Code § 51).

87, Plaintiff asserts that OFFICER DOMINGUEZ, FEDERICO
(Pacific Islander) and CFFICER MARTINEZ. (Hispanic) and but
for Plaintiff's race {African-American) either would have
treated Plaintiff less recklessly. OFFICER DOMINGUEZ and
MARTINEZ conducts were extreme and outrageous, causing
aggravation of his PTSD, hypertension resulting in
Plaintiff under going unwelcome distress, making additional
doctors appointment. and taking additional medication.
OFFICER DOMINGUEZ and MARTINEZ objectively failed to
balance the risk over the utility. OFFICER DOMINGUE4 and
MARTINEZ could have easily avoided Plaintiff's damages by
treating Plaintiff with respect, regardless of Plaintiff's
race. OFFICER DOMINGUEZ and MARTINEZ conducts were extreme
and outrageous, causing aggravation of Plaintiff's PTSD,
hypertension resulting in having to make unwelcome doctors
appointment and taking additional medication.

Be. As a direct and proximate result of the Defendants,
and each of their actions, Plaintiff has suffered, and
continues to suffer, severe and serious injury to his
person and reputation, all to Plaintiff's damage in a sum
within the jurisdiction of this Court and to be shown
according to proof.

89. As a direct and proximate result of the Defendants’
conduct, Plaintiff has suffered, and continues to suffer,
substantial losses including, but not limited to, emotional

Complaint 20

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.21 Page 21 of 38

distress and injury to his reputation.

90. The conduct of Defendants in discriminating against
Plaintiff because of his race subjected Plaintiff to cruel
and unjust hardship in conscious disregard of Plaintiff's
rights. Plaintiff is informed and believes, and thereon
alleges, that his termination by Defendants, and each of
them, was done with intent to cause injury to Plaintiff. As
a consequence of the aforesaid oppressive, malicious and
despicable conduct, Plaintiff is entitled to an award of
punitive damages in a sum to be shown according to proof.

TENTH CAUSE OF ACTION
DEFAMATION / SLANDER/ LIBEL
(Against All Defendants DOES 1 through 10)

 

91. Plaintiff alleges that in wrongfully detaining
Plaintiff for an excessive period of time, DOES 1-10
unlawfully violated his personal liberty and acted with the
intent to confine him or to a similar intrusion upon his
person. At no time did Plaintiff consent to these unlawful
acts and intrusions by DOES 1-10. Said unprivileged acts
by DOEBRS 1-10, performed without Plaintiff’s consent,
proximately caused Plaintiff to suffer, and continues to
suffer, humiliation, physical harm, anguish, and thereby
eaused Plaintiff to incur, and continue to incur, the
injuries and damages alleged herein.

92. But for, the generation of “CVPD” police report
1809092.1 (Exhibit Two) and the failure to prosecute (See
District Attorney reject letter date July 09, 2018)
(Exhibit Three) statement about Plaintiff on the night of
the subject incident were all false. The report were made
public and reviewed by the New York Life Insurance Company.
(See Exhibit Four). The nature of the statement was really
not of * public concern’ “CVPD” published the report and
must be held liable in negligence.

93. Plaintiff lost this job opportunity and suffered
‘mental anguish’ as opposed to ‘damage.’

PRAYER
WHEREFORE, Plaintiff prays for judgment against Defendants,
and each of them, as follows:
(1) For general damages in the sum cf $3,000,000.
(2) For special damages in the sum of $2,000,000.
(3) For costs of suit incurred herein pursuant to 42 USC

Complaint 21

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.22 Page 22 of 38

$1983 and Cal. Unruh Civil Rights Act (Cal. Civ. Code § 51)
any and all other statutory and/or case law that may apply;
(5) For punitive damages permissible under the law; and

(6) To clear all criminal information and possession of

CVPD regarding this case;
(7) For such other further relief as this Court may deem

just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial, as soon as, this
matter can be place of the Court’s calendar.

Date: lilos l201F bag : yp

CARLOS
EUGENE MANN,
Plaintiff

Complaint 22

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.23 Page 23 of 38

EXHIBIT 1

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.24 Page 24 of 38

We
=e
CHULAVISTA Office of the City Attorney

September 17, 2018

Mann, Carlos
1325 Santa Diana Rd #7
Chula Vista, CA 91913

This is. to advise you that the claim you filed againsi the City of Chula Vista on 07/17/2604 8,
relating to an incident allegedly occurring on 06/26/2018, has been denied:

WARNING:

Subject to certain exceptions, you have only six (6) months from the date this notice was
personaily delivered or deposited in the mail to file a court action based on state law. See
Government Code §945.6. This notice does not affect or extend any other applicable statute
of limitations. Depending on the type of action, a shorter statute of limitations may apply.

Please, also be advised that pursuant to §128.7 and §1038 of the California Code of Civil
Procedure, the City will seek to recover all costs of defense in the event an action is filed in
this matter and it is determined that the action was not brought in good faith and with
reasonable cause

You may seek the advice of an attorney of your choice in connection with this matter. If you
so desire to consult an attorney, you should do so immediately.

Sincerely, 4
{
hivet einen

Janice Y. Galleher
Senior Risk Management Specialist

 

276 Fourth Avenue, Chula Vista, CA 91910 www.chulavistaca.gov | (619) 691-5037 fax {619) 409-5823

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.25 Page 25 of 38

EXHIBIT 2

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.26 Page 26 of 38

 

 

 

 

0

Pamary Viettm:

Contreras, Maribel]

 
 

Chula Vista Police Department
Public Records Request

Victim Copy
Case No., 1809092/)

4809092. 10

 
     
  

  

1

Page iof4

 
 

Report No.-

 

GENERAL CASE INFORMATION

 

Primary Charger 248 (A)(4) - PC - ADW WITH FORCE:POSSIBLE GBI (F)

 

Tocation, City, Slate, ZIP;
+325 Santa Diana Rd #7, Chula Vista,

Cali For Service Date/Time

06/26/2018 00:38:57 (Tuesday)

 

CA 91913

 

Qocurrence Date/Time
06/26/2018 00:45:00 (Tuesday)

 

  

I
Victim #4

Gontreras, Maribel

1325 Santa Diana Rd #7, Chula
4) - - ADW

Accountant

Cali For Service Event Type:

ASSAULT/DEADLY WEAPON

}

|

|
J
VICTIMIS

|» Possible interna! Injury

=

CA 91913
GBI

eed

 

 

 

 

 

 

 

 

| TBR/UCR OFFENSEVS _1
| Saas Description: Lave: Against: Complated? | Counts |
245 {A)(4) - PC - ADW WITH FORCE:POSSIALE GBI (F) F PE Yes
ARRESTEE/S |
Arrestee #1
Name: | Date of Birth / Age Height: " Weight: Hair Color: Eye Color:
Mann, Carlos E 05/10/1984 -37 | 5"9" 204 BRO BLK

 

 

Home Address. City, State, ZIP:

 

4325 Santa Diana Rd #7, Chula Vista, CA 91913

 

 

 

 

 

 

 

Lott it |

 

 

 

 

Employment Status: Occupation/Grade: Emplayer Address, City, State Zip:
Retired GYSGT E-7
ARREST INFORMATION
Arrested Type: L& Disposition: JUS 750 Typa: Booking No.:
© - Probable Cause Arrest - Naw Case 4- Felony (Adult Only} 2 - Booked |
Arrested For: " |_tevel: [ A c H
245 (A)(4) - PC - ADW WITH FORCE:POSSIGLE GBI (F) Tr. wo XE nee =
‘Arrest Date and Time: ‘Arreet Location, City, Stele, 21° = OF
06/26/2018 01:10:00 1325 Santa Diana Rd #7, Chula Vista, CA 91913 “ Os 2 ot

 

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Booking Oale/time: Booked Location: Armed : o a ~
06/26/2018 04:25:00 Chula Vista Jail aie od: o ae |
‘at
ee a a]
[~ OTHER ENTITIES rol Pa ae ee
Entity #1 a -e = ne STS - = —
Name: 5 vy a2 — ate
Thomas, Wendy " Re a “Ir oe
Home Address, City, Stata, ZIP: a On TT gh |
apt a ol {al
Employmant Status: OctupaliowGrade: Employer/School: . : o2i
Employed DVRT MEMBER DVRT re ee eR “ee ™ |
L PROPERTY Ce j
LE __ REPORT NARRATIVE oR Set at a |

 

“ADDITIONAL CHARGE OF 273.5(a) P.C. not shown on Offenses tab due to NetRMS formatting error**

 

 

 

 

 

 

 

 

Reporting Officer Division / Crganization
. Operatians
CV1086 - Dominguez, Federico Patrol
Report Datla Datective Assigned
06/28/2018 01:28:15 CV0910 - Chudy, Alicia
NeRME_CABDCA.rti v11-18-08 Printed By CVOS10 Paintexd: Auguad 9, 2018 = 41:17 at

 

“woof
    

Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.27 Page 27 of 38

~ Se cc -
Chula Vista Police Department
Public Records Request

Victim Copy
1 cao? 18090921] 2

Primary icin: ~=Contreras, Maribel] ReportNe2? 74809092.10

   

Page 2 of 4

SYNOPSIS:
On 06/26/18 at 0020 hours, the victim was in an argument with her boyfriend of two years, Carlos Mann
(identified via a CA driver's license and later by Cal Web ID) in their bedroom inside their home at 1325
Santa DianA Rd. During the argument, Mann hit the victim in the face with his open hand once and then
pushed the victim onto the ground. The victim grabbed Mann's cell phone and walked over to the
bathroom. Mann came up behind the victim, wrapped his left forearm around the victim's neck and
applied pressure for approximately two seconds, momentarily rendering the victim unable to speak and

with slight soreness around her neck. As a result of the altercation, the victim had redness across her
chest and a small laceration across the top left portion of her back.

Mann was spoken to by officers outside the residence, and he stated he placed the victim in an "arm bar"
after she had hit him during an argument over their relationship. Based on the visible injuries on the
victim and both of their stateménts, | determined Mann to be the dominant aggressor in a domestic
violence assault and placed him under arrest for 273.5 P.C. - Domestic Violence Assault with Injury; and
245(a)(4) P.C. - Assault with a Deadly Weapon Likely to Cause Great Bodily injury.

Mann was transported to the Chula Vista Jail for processing without further incident. Later, Mann was
transported to San Diego County Jail for booking on the above charges.

Mann had five registered firearms inside the residence. Per 18250 P.C., | seized the firearms for
safekeeping. Mann was given a DOJ AFS inventory Receipt form in his jail property bag after he signed
the receipts. - CONFIDENTIAL

This case has been released by the Chula Vista
EVIDENCE: Police Department pursuant to California Penal

1. Audio and Video Recording from AXON Body Weta Carteta) Logged inas! Reldnycand downloaded to

Evidence.com for digital storage. . information contained is restricted by section
2. Photographs of the Scene and Victim. Logged ihlasFdiuity SatenswAleneaé: ter Evidence.com for
digital storage. restricted by TNG vs. Superior Court.

Chuia Vista Police Denartment
NARRATIVE: ; . “a
On 06/26/18 av0044:héiits -officers Were-dispatched to-1325 Santa Diana Rd-#7 reference a possible
domestic violence incident. The reporting party was Carlos Mann, who stated his girlfriend Maribel
Contreras had hit him during an argument.

Officer Y. Martinez and | arrived at the scene at 0047 hours and made contact with Mann at the front
door of his residence. Mann, identified via his CA driver's license, stood outside and spoke to Officer Y.
Martinez while | contacted Contreras, who walked downstairs shortly after Mann opened the front door.

Contreras, identified via her AZ driver's license, told me her and Mann have been dating for
approximately two years and have been living together at this residence for the approximately one year.
Contreras told me they do not have children together and have been having relationship issues since
Mann cheated on Contreras. Tonight, they were having an argument about their relationship and

 

 

 

 

 

 

 

Raporing Officer Divsion? Organization
Operations

CV1086 - Dominguez, Federico Patral

Raper Osta Detective Assigned

06/26/2018 01:28:15 CV0910 - Chudy, Alicia

NelAMG CASDOR nf v1 1-16-08 Printed By Cvo510

Printed: Augusl 3, 2018 - 4:17 AM

 
  

Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.28 Page 28 of 38

 

 

OT
Chula Vista Police Department
. Public Records Request
Victim Copy
0 caseno: 18090921) 3
O : a dat
Primary Victim: ~Contreras, Maribel RepotNo; 1809092.11] Page dot

 

i i ing down in bed,
Contreras admittedly became emotional and started yelling at Mann. me they were ye a ied taking
Maa cara Monn Casponded by oe ang von with hig ight hand and hitting Contreras across the
Mann's phone. Mann responded by reaching over tof bad and walked over to
i ide of her face with his open hand. Contreras became angry, got ou of bet |
Mans side of the bed and tried to take his phone again. When Contreras did this, Mann became enary
and pushed Contreras with both of his hands, causing her to fail to the ground. As Contreras tried to ge
up, Mann tried to pull Contreras’ hair. Upset about the physical assault, Contreras was able to grab
Mann's cell phone and get up. Contreras walked over to the bathroom in their bedroom and threw the
phone in the toilet. Mann became even more upset and walked up behind Contreras. Mann reached over
Contreras’ neck with his left arm and wrapped his arm around her neck. Contreras said Mann then
squeezed his arms for approximately two seconds, causing Contreras’ airway to tigthen and temporarily

rendered her unable to speak. Contreras was able to reach around toward her left and slapped Mann's

left side of his face with hér right hand. Following this, Manin let gé of Contreras and told Contreras he
was going to police because he hit her.

Contreras was wearing a shirt with thin shoulder straps, which enabled me to see a small laceration
across Contreras’ left upper back/shoulder area. Contreras told me she must have gotten the laceration
during the altercation. | also noticed the top of Conireras' chest/bottom area of her neck appeared red. i
took photographs of Contreras’ person, and later logged them into Evidence.co for digital storage.

| also spoke to Mann, and asked him what happened that night. Mann told me that Contreras thinks

Mann is cheating on her and was upset tonight becausé he was on his phone. Mann said that Contreras
slapped him, and then said he put Contreras in an "arm bar" as the two continued to argue over their
relationship. Mann said then Contreras threw his phone in the toilet in revenge against a supposed affair.

273.5 P.C, and 245(a)(4) P.C., handcuffed him (double locking and checking for tightness) and seated
him in the back of Officer Martinez’ patrol vehicle. Officer Martinez assisted my investigation by
transporting Mann to t ula Vi pleting his jail intake paperwork...

ose ie : jo POSTER ahi. Boog 07 Sa
Per San Diego County protocol, | requested emergency medical personnel respond to the scene and
evaluate Contreras due to the allegations of strangulation. CV Fire Enginé 57 responded, but Contreras
declined medical aid and attention, stating she could see, breathe, and swallow fine. | remained at the

    
  

   

Contreras told me Mann had several firearms in an upstairs bedroom closet. An AFS check of Mann's

record showed he had five firearms registered to his,pame. One of the neki a Ber sa Thunder380
S case cen released by the Chula Vista

 

 

 

 

 

 

 

  

 

Pobicn: Vie Cert rt pee + Le * alt 1
Reporting Officer ET Oe sinict a “ atte Celitomrte Per
CV1086 - Dominguez, Federico Operations vd: U7 5-4 108) stipsequent distribution of
Repon Dat Patrol Orit On contained is restricted hy section
Report Date Detective Assigned 1110-1} 14d, Rele Fiuventle recmede t+
esate or2018 Cont“ Chua Pe OFduvene root i

NewRMS_CABDGR A 11-18-06 Printed By GV0510 Chet Weta atic pt PAltedt: August 3, 201
NH Tost volee Davericcny a

 

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.29 Page 29 of 38
ee eee nanan
Chula Vista Police Department
Public Records Request
Victim Copy
caseno: 18090921) 4
Report No. 1809092.10 Page 4 of 4

Q

Primary Vieim: ~=Contreras, Maribell

 

was located underneath the maitress of their bed. Contreras repeatedly told me Mann never threatened
her with the firearm or do anything to indicate he was thinking about reaching for the firearm during their
altercation. Two handguns, an M&P Shield and Springfield XD40 were located inside a shared closet
(both were safe and in a gun box.) | aiso located a Mossberg 500 12 gauge shotgun and Smith &
Wesson MP-15 rifle unloaded in the bedroom closet. Per PC 18250, I seized the firearms in Mann and
Contreras’ shared bed and bedroom closet. | confirmed the firearms were indeed the firearms registered
to Mann and later logged them into Property for safekeeping under tag #D48857.

After Mann signed his intake paperwork, | read him his Miranda Rights per my PD issued notebook.
Mann stated he understood his rights and invoked them, simply answering the second question "no."
Later, | had Mann sign the AFS DOJ Inventory Receipt forms, which he was given a copy of and
attached to this report. a

Later, | contacted Wendy Thomas of DVRT regarding the incident. Thomas stated she would reach out
to Contreras over the phone to evaluate her situation and provide additional resources if applicable.

END OF REPORT.

This. CONF] DENTAL
MS Case hag hac need by th,
Police Dagar AE pay nu nt Calif mae
i “ a r hte te fone ia £ vie if :
Code Honctan ce Rue infornia Penal
Information conta dis teen te
ECO Gned te pectt a
(146.54 féch Feat ne
restricted j

iy pees h

 

stribuition of
ted bY section
at) ue records ig

serio Court,

ice Devartment

ace naft
ASC OF Hn an

 
  

wis %

ala sft

   

ANG Wig ab in ot ae

 

 

 

 

 

 

 

 

 

 

- mrrersnatinieen
eporting Officer Diviston / Organizalion
CV1086 - Dominguez, Federico Operations
Report Date retro ft
Ob. ve Assigned
06/26/2018 01:26:15 ¢V0910 - Chudy, Alicla
NeiRMS_CASDCR. ttf v1 1-48-08 Printed By CVOS10

Printed: August 3, 2018 ~ 44:17 AM

| ae

 

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.30 Page 30 of 38

EXHIBIT 3

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.31 Page 31 of 38

 

OFFICE OF.
THE DISTRICT ATTORNEY Een
A \o
JESUS RODRIGUEZ OF SAN Dio (69) 498.5630
ASSISTANT DISTRICT ATTORNEY
SUMMER STEPHAN http://www.sandiegoda.com
DISTRICT ATTORNEY
July 9, 2018
Carlos Eugene Mann
1325 Santa Diana Rd., # 7
Chula Vista, CA 91913

RE: Carlos Eugene Mann (DOB: 05/10/1981)
DA Case Number: RY2355
Chula Vista Police Department, Case Number: 1809092

To Whom It May Concern:

On June 26, 2018, the above-named individual was arrested for a violation of Penal Code
section 245(a)(4) by the above-named law enforcement agency in the above-entitled case

number. As of today’s date, no criminal charges relating to this case have been filed nor
are charges currently being contemplated by this office.

Please be advised that this case may be reviewed and charges filed at any time prior

to the expiration of the applicable statute of limitations if additional information to
justify doing so becomes available.

Sincerely Yours,

- oe shisghesiataads ae ‘ii sney ee: shai tit ae a a aie Sis SAE ann ae wed

 

 

 
    
 

ie Supervising Deputy District Attorney
amily Pro

 
=

 

OFFICE OF
THE DISTRICT ATTORNEY 933 H Suet, Sue 4000
COUNTY OF SAN DIEGO Chula (61, season
JESS Ropmcuer |
SUMMER STEPH AN htipy/Avww.sandiegoda.com

DISTRICT ATTORNEY

October 4, 2018

Carlos Eugene Mann
1325 Santa Diana Rd, #7
Chula Vista, CA 91913

RE: Carlos Eugene Mann (DOB: 05/10/ 1981)

DA Case Number: RY2355
Chula Vista Police Department, Case Number: 1809092

To Whom It May Concern:

above-entitled case number. As of today’s date, no criminal charges relating to this case
have been filed nor are charges currently being contemplated by this office.

Please be advised that this case may be reviewed and charges filed at any time prior
to the expiration of the applicable statute of limitations if additional information to
justify doing so becomes available.

Sincerely Yours

 

  
 

Supervising Daputy District Attorney
Family Protecti: n Division

 

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.33 Page 33 of 38

 

EXHIBIT 4

 
Gmail - Further CASE Sires D2 AMY OE items (see Regus at, Inehaled 11/05/18 PagelD.34 Page 34 OF.R8 11:26 AM

 

 

mM Grail carlos mann <cemann619@gmail.com>
Further court documents are needed for 2 main items (see page 4 attached)
8/16/18

4 messages

John G Calabria <jcalabria@ft.newyorklife.com> Thu, Aug 16, 2018 at 3:03 PM

To: carlos mann <cemann619@gmail.com>
Ce: Sharon Davis <sdavis1 @ft.newyorklife.com>

Good afternoon,

New York Life shared the information with FINRA & unfortunately we need court documents for al! items shown on
page 4 attached (as follows).

2/14/2004 DUI — Charge 1 001 counts of driv/susp/ete lic,dui,vio charge
2/14/2004 Dul — Charge 2 - 001 counts of DU!, alcholo/drugs

6/26/2018 charge 1 — 001 counts of inf corp Inj, spouse/cohab charge

6/26/2018 Charge 2 - 001 counts of adw/force, possible GB!

| have attached ali copies you submitted so you can review at the court house to get the full documentation shows all
items have been closed out (Pages 5 -19).

See pages 1 — 3 for what is needed and a sample of 2 of the 3 items.

Please submit all items on the DUI once you go the court house to get copies from 2004. If no copies are available,
please get a statement from the court with their court seal indicating all records have been destroyed from 2004 for
the BUI only.

Please submit all court documents for the 6/26/2018 charge once the court releases them (| know you are waiting for
a court date to get these documents).

Please keep us updated on your progress on getting the missing documents. | appreciate your patience and

hitps://mail.google.com/mail/u/t?tk=c2577b10228view=pt&search=...=msg-f%3A1608998701279334524&simpl=msg-f%3AT609001818925862346 . Page 1of8

 
Gmail “ Further GaASRatmesGs Nene nz WQH MAD. aries drefaled 11/05/18 PagelD.35 Page 35 OE RE 1-26 AM

assistance in getting the missing documents.

Thank you.

John G. Calabria

Senior Service Associate

Field Services, New York Life

Assistant to Tony Montalvo

Senior Specialist and Contracting & Licensing

The Plaza - Pacific Tower, New York Life, 4365 Executive Drive, Suite 800, San Diego, CA
92121; Ph: (858) 623-8704; Fax (858) 623-9784 email address:
jcalabria@ft.newyorklife.com

 

CT Review our New York Life Career webpage at: @&

Review our San Diego G.O. Web Page at: _http:/Avww.sandiego.nyloffices.com/

Watch this short video from Tony Montalvo, Managing Partner to learn about the Career
Opportunities available with New York Life:

https://mail.google.com/mail/u/1?ik=c257fb1022&view=pt&search=...msg-f%3A1608998701 279334524 &simpl=msg-i%3A1609001818925862346 Paga 2 of 8

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.36 Page 36 of 38

 

John G Calabria

From: adelesciberras@newyorklife.com

Sent: Thursday, August 16, 2018 1:16 PM

To: IPS_CLRU_S67@newyorklife.com

Ce: IPS_CLRU_RAP_PA@newyorklife.com

Subject: PERSONAL AND CONFIDENTIAL: MANN, Agent#: 0181247

FINRA has received notification from the U. S. Department of Justice that a review of this individual's fingerprint card
reveals the following incidenti(s):

Arrest Date: 02/14/2004 need Cor f bocumnts

Document: DOCS REQ FOR CONTRACTING ONLY

Agency Name: -SHERIFE'S OFFICE SAN DIEGO Case #: 41071434

Comments: 1-001 COUNTS OF DRIV,SUSP/ETC LIC,DULVIO CHARGE 2-001 COUNTS OF DULALCOHOL/DRUGS** *Update
8/8/2018: For Contracting purposes, please charging document, judgment/sentence order and final disposition.

 

 

Arrest Date: 06/26/2018

Document: DOCS REQ FOR FINRA NC caw ¢ Aamaty

Agency Name: SHERIFF'S OFFICE SAN DIEGO

Case #: 181399694

Comments: Updated 08/16/18 - FINRA has reviewed documentation and deemed them insufficient. Please provide
documentation showing both charges. - CHARGE 1-001 COUNTS OF INF CORP INJ,SPOUSE/COHAB CHARGE 2-001
COUNTS OF ADW/FORCE,POSSIBLE GBI

 

Contact: Patricia Humbert at (212) 576-6249

In order to resolve this matter, please refer to procedure entitled How to Resolve a Criminal Disclosure Issue located in
SharePoint/CLRU/Agent FINRA Registration Folder.

Please forward a reply within ten days to the Registration Area of CLRU via GeODE.

 
Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.37 Page 37 of 38

Bote”

EXHIBIT 5

 
4 Case 3:18-cv-02525-WQH-MDD Document1 Filed 11/05/18 PagelD.38 Page 38 of 38

WZ
=

ly gy ae ne
Eee eye

CHULA VISTA Police Department

 

October 24, 2018

Mr. Carlos Mann
4325 Santa Diana Road, #7
Chula Vista, CA 971913

RE: 18-0616

Dear Mr. Mann:

Thank you for bringing to our attention your concerns regarding your Service
Complaint Form dated July 11, 2078.

The Chula Vista Police Department continually encourages members of the
community to express concerns, which may need to be addressed. As part of our
commitment to the community, it is our goal to work with you in resolving this issue
the best we can. An investigation has been conducted by Lieutenant Rusty Rea.
The outcome of the investigation is as follows:

EXONERATED: Acts did occur but were justified,
lawful and proper.

in the event that you need to contact Lieutenant Rea, he can be reached at (619) ;
409-5929.

Sincerely,

Va ~

Vern Sallee
Police Captain

 

315 Fourth Avenue, MS P-200, Chula Vista, CA 91910 | www.chulavistaca.gov | (619} 691-5150 fax (619) 585-5610

 
